Citation Nr: 1007617	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left hand disability, 
also characterized as a residual of poliomyelitis and claimed 
as aggravated by frostbite incurred during service.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954, and from August 1954 to November 1963.  The 
Veteran also had honorable combat service in the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  Jurisdiction of the Veteran's claims 
file was subsequently transferred to the Roanoke, Virginia 
RO.  

In a December 2006 Board decision, the Veteran's claim of 
entitlement to service connection for frostbite residuals was 
reopened.  In a September 2008 Board decision, the Veteran's 
claim of service connection for polio residuals was reopened, 
and the issue of entitlement to service connection for a left 
hand disability was separately characterized on the title 
page of that decision.  The Board finds, however, that the 
Veteran's claim is properly characterized as combined on the 
title page of this decision.  The Board also remanded the 
issue for further development in September 2008-including a 
VA examination.  The requested action was taken and the claim 
is properly before the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left hand disability due to polio residuals 
was aggravated by the frostbite he incurred during service 
beyond the natural progression of the disease.  


CONCLUSION OF LAW

The criteria for service connection for a left hand 
disability based upon aggravation have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that his left hand disability is 
directly related to the frostbite he incurred during service 
or that his preexisting polio residuals of the left hand were 
aggravated by the frostbite.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the Veteran 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran claim was filed prior to the effective date of the 
revised regulation.

It is important to note that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 C.F.R. § 3.306(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Upon enlistment medical examination in January 1951, the 
Veteran was noted to have a history of residuals of polio 
with no current symptoms.  As such, there is no question that 
his polio preexisted service, nor has the Veteran contended 
otherwise.  The Veteran's service treatment records (STRs) 
reflect treatment for complaints related to frostbite of the 
right hand, but there is no reference to any in-service 
treatment for frostbite of the left hand.  His history of 
polio was noted, as were problems associated with its 
residuals in his left upper extremity.  Additionally, the 
Veteran's right hand and bilateral feet are service connected 
for frostbite residuals related to the Veteran's service.  
The Veteran first reported the onset of left hand pain in 
1974.  

Post-service medical treatment records include left hand 
diagnoses of trigger thumb, thenar abductor atrophy, 
Dupuytren's contracture, and motor neuropathy.  Post-service 
treatment records consistently show the Veteran's complaints 
of left hand/finger numbness and tingling.  

In a September 2004 letter from the Veteran's treating VA 
nurse practitioner, she indicated that the Veteran 
experienced severe cold injuries to his bilateral hands.  She 
related that he has continued to experience numbness and 
tingling in both hands.  The Veteran was also noted to have 
decreased strength and tone in his left hand and was unable 
to grasp/hold objects when his hands were cold.  

In a January 2005 letter from the Veteran's private treating 
physician, he indicated that the Veteran had frostbite of 
both hands during service and this caused a tingling 
sensation in both hands.  In an October 2005 letter from the 
same physician, he again indicated that the Veteran had 
frostbite of both hands during his service in Korea, and this 
frostbite aggravated his polio.  The physician further 
indicated that the Veteran's polio preexisted service in the 
left arm and was affected after exposure to cold and 
acquisition of frostbite.  The Veteran was noted to have a 
tingling sensation in both hands.  This was again repeated in 
an October 2006 letter from the same physician.  

In June 2007, the Veteran underwent a VA examination during 
which he was diagnosed as having post-polio neuropathy of the 
left hand.  He was also diagnosed as having Dupuytren's 
contracture of the left 4th and 5th fingers.  The examiner 
indicated that the Veteran's left hand condition was 
documented to be primarily a motor defect related to the 
Veteran's polio as a child and was not worsened or aggravated 
by the frostbite injury.  The examiner rationalized that 
there is no evidence in literature that proximal motor 
neuropathy is worsened by frostbite of the distal tissue.  
This examination was found to be inadequate as it did not 
address the possibility that a portion of the Veteran's left 
hand disability was attributable to a cold injury, he only 
indicated that the disability was "primarily" related to 
the Veteran's history of polio.

Pursuant to the Board's September 2008 remand, the Veteran 
underwent another VA examination in November 2009.  The 
examiner found that the Veteran's polio clearly and 
unmistakably preexisted service with motor symptoms of the 
left hand.  He further found that the sensory component of 
the Veteran's complaints in the form of numbness and tingling 
in the tips of the 4th and 5th left digits and progressive 
loss of function was due to the exacerbation of the cold 
injury incurred during active service.  The examiner found 
that the Veteran's condition was beyond the natural 
progression of the disability.  Upon review of the claims 
file, the examiner opined that the Veteran's numbness and 
tingling of the left 4th and 5th digits at least as likely as 
not aggravated the Veteran's preexisting polio.  He indicated 
the numbness is due to the frostbite he experienced during 
active service in Korea.  

Given the evidence as outlined above, the Board finds all 
reasonable doubt in the Veteran's favor and awards service 
connection for aggravation of preexisting polio residuals in 
the right hand due to in-service frostbite.  Although there 
were many years between the Veteran's service and his first 
complaints of left hand pain, the Board finds that his 
complaints are consistent with the nature of his duties while 
stationed in Korea.  The Veteran is competent to report that 
he experienced exposure to significant cold in both hands 
during service-and has been found to have cold injury 
residuals in both lower extremities and in his right hand.  
Additionally, the Board found in its September 2008 decision 
that the June 2007 VA examination was inadequate and 
requested that the Veteran be scheduled for another VA 
examination.  As such, the Board does not rely upon the 
findings of the September 2008 VA examiner.  Upon examination 
in November 2009, the VA examiner found that the Veteran's 
polio residuals in the left hand preexisted service, and it 
was at least as likely as not that it was aggravated by his 
left hand frostbite incurred during service.  There is no 
contrary medical opinion of record.  As such, the Board finds 
that service connection for aggravation of polio residuals in 
the left hand due to frostbite during service is warranted.  


ORDER

Service connection for left hand polio residuals as 
aggravated by frostbite is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


